DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Parto discloses a display module (paragraph [0473], Fig. 2211, display device), comprising:
a display panel (paragraph [0473], Fig. 2211, display device) and a power line (paragraph [0074], Fig. 1, power source 103),
a driver chip (paragraph [0074], Fig. 1, integrated circuit (IC) chip 113A with driver 117) comprising at least one detection pin (paragraph [0074], Fig. 1, third electric pathway 129) and at least one control pin (paragraph [0074], Fig. 1, first electric pathway 121); and
a voltage detection circuit (paragraph [0074], Fig. 1, alternative IC 113B) comprising a first detection terminal (paragraph [0074], Fig. 1, first switch 123 with connection to power input port 101), a second detection terminal (paragraph [0074], Fig. 1, second switch 127 with connection to ground port 106), an output terminal (Fig. 1, switches 123 and 127 with output terminals connected to each other) and a control terminal (Fig. 1, switches 123 and 127 with control terminals connected to first electric pathway 121 and second electric pathway 125, respectively), wherein the first detection terminal is electrically connected to the power line (Fig. 1, first switch 123 with connection to power input port 101 also connected to power source 103).
The prior art of record fails to disclose the second detection terminal is electrically connected to the power bus and wherein the control terminal controls the output terminal to be electrically connected to the first detection terminal or to the second detection terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627